Lundberg Stratton, J.,
dissenting. I continue to disagree with the majority’s decision in State ex rel. Ohio Academy of Trial Lawyers v. Sheward (1999), 86 Ohio St.3d 451, 715 N.E.2d 1062, upon which the majority relies herein in affirming the appellate court’s dismissal of the city of Cleveland Heights’ appeal. Thus, I join in Chief Justice Moyer’s dissent and agree that Sheward should never have been accepted as an original action. I also reiterate my belief that 1996 Am.Sub.H.B. No. 350, including the amendments made to R.C. 2744.02(C) and 2501.02, at issue in this case, addresses the single subject of tort reform.
Burger was fully briefed and argued before this court, and, as Chief Justice Moyer indicates, neither party challenged the constitutionality of Am.Sub.H.B. No. 350. Nor were any other constitutional issues raised. The only issue in Burger is whether R.C. 2744.02(C) and 2501.02, which allow for an immediate appeal of an order denying political subdivisions immunity pursuant to R.C. Chapter 2744, apply to orders that are issued after those statutes went into effect in cases that were filed prior to the effective date. Clearly, this procedural issue pertaining to the timing of appeals was within the province of the General Assembly to decide.
But rather than addressing this issue, this court has summarily discarded the amendments made to R.C. 2744.02(C) and 2501.02 pursuant to Sheward. The majority’s wholesale dismantling of Am.Sub.H.B. No. 350 under the pretext of a violation of the one-subject rule will preclude this court from individually considering important issues like the one presented in this case. At the very least, R.C. 2744.02(C) and 2501.02, which are clearly related to tort litigation, should have been preserved, while any unconstitutional provisions could have been severed.
By failing to preserve at least these sections, the court has promoted inefficiency in our civil justice system. From a practical perspective, determination of whether a political subdivision is immune from liability is usually pivotal to the ultimate outcome of a lawsuit. Early resolution of the issue of whether a political subdivision is immune from liability pursuant to R.C. Chapter 2744 is beneficial to both of the parties. If the appellate court holds that the political subdivision is immune, the litigation can come to an early end, with the same outcome that otherwise would have been reached only after trial, resulting in a savings to all parties of costs and attorney fees. Alternatively, if the appellate court holds that immunity does not apply, that early finding will encourage the political subdivision to settle promptly with the victim rather than pursue a lengthy trial and appeals. Under either scenario, both the plaintiff and the political subdivision *200may save the time, effort, and expense of a trial and appeal, which could take years.
Without the benefit of immediate appealability of this issue, these cases are more likely to proceed through a lengthy trial, as well as subsequent appeals, only to have the appellate court nullify the holding of the trial court on the issue of immunity. As the General Assembly envisioned, the determination of immunity could be made prior to investing the time, effort, and expense of the courts, attorneys, parties, and witnesses pursuant to amendments made to R.C. 2744.02(C) and 2501.02. Because of this court’s wholesale dismantling of Am.Sub. H.B. No. 350, the benefits of the immediate appealability of the denial of immunity to a political subdivision will not be realized, even though neither section was challenged on a constitutional basis by the parties in this case. We have thrown out the baby with the bath water.
For all the aforementioned reasons I respectfully dissent.
Cook, J., concurs in the foregoing dissenting opinion.